Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wegend et al. (US 20180157273) in view of Abdar (US 20180162400).
In regards to claim 1, Wegend teaches a wind data estimating apparatus (Fig 1) comprising: 
one or more processors ([0037] first device 111 encompasses a processor. [0039] second device 112 is identical to first device 111. [0040] third device 113 encompasses a processor. [0044] Further device 120 encompasses a processor. [0050] transmitting and receiving device 211 encompasses a processor.) configured to 
classify the collected vehicle information by an area of a plurality of areas according to the position information; ([0055] sensor data may be associated with a first environment or [0058] a second environment. Fig 3 first environment may be encompassed by second environment.) and 
estimate a wind velocity and a wind direction for the area and for a time range when the vehicle information is obtained, on the basis of an acceleration obtained from subtracting a second acceleration caused by the amount of driving operation from the first acceleration included in the vehicle information classified by the area. ([0057] wind conditions for first environment can be detected by 
One of ordinary skill would have recognized that in order to maintain constant speed, a first acceleration must be able to be determined or collected.
Wegend does not teach:
collect vehicle information including a first acceleration, an amount of driving operation performed by a driver of a vehicle, and position information, which are detected by sensors installed in the vehicle; 
However, Abdar teaches a control system and sensor system (Fig 1). The control system includes one or more components that may comprise a steering unit, a throttle, a brake unit, a sensor fusion algorithm, a computer vision system, a navigation or pathing system, and an obstacle avoidance system, these can control the steering, acceleration, and speed of the vehicle ([0025]). The sensor system includes a GPS unit, a RADAR unit, a LIDAR unit, a camera, a weather unit, and a wind unit ([0027]). A GPS unit gives position information. One of ordinary skill would have understood the control system has information on the current speed, acceleration, and other driving operations of the vehicle. Further, this wind unit may include a determination of the speed, direction, and other measurements of the wind ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend by incorporating the teachings of Abdar, such that the vehicles have a control system and sensor system which can 
The motivation to do so is that, as acknowledged by Abdar, these systems can contribute to an improved functioning of the vehicle ([0001]), potentially allowing the vehicle to perform more efficiently. 

In regards to claim 2, Abdar teaches a control system which may comprise a steering unit, a throttle, and a brake unit used to control vehicle speed and acceleration ([0025]). One of ordinary skill would have understood that this must include a determination of the position of the accelerator, brake operation, and steering angle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, by further incorporating the teachings of Abdar, such that the control system includes a steering unit, a throttle, and a brake unit which can be used to measure and control the vehicle speed, acceleration, accelerator position, brake operation, and steering angle. 
The motivation to do so is that, as acknowledged by Abdar, these systems can contribute to an improved functioning of the vehicle ([0001]), potentially allowing the vehicle to perform more efficiently. 

In regards to claim 5, Wegend, as modified by Abdar, teaches the wind data estimation apparatus according to claim 1, wherein 
the one or more processors ([0037] first device 111 encompasses a processor. [0039] second device 112 is identical to first device 111. [0040] third device 113 encompasses a processor. [0044] 
collect respective sets of vehicle information from a plurality of vehicles; ([0055] at least vehicles 310 and 320 may acquire environmental data of first environment. [0058] server can communicate with vehicles 381 and 382 to gather second environment data. With previously explained modification of Abdar, these vehicles may also include the control system and sensor system, which may collect information.)
classify the collected sets of vehicle information by respective areas from among the plurality of areas in accordance with corresponding sets of position information; ([0055] at least vehicles 310 and 320 may acquire environmental data of first environment. [0058] server can communicate with vehicles 381 and 382 to gather second environment data. This is classifying the vehicle information by area of a plurality of areas.) and 
estimate the wind velocity and the wind direction of the area on the basis of a plurality of wind velocities and a plurality of wind directions estimated from corresponding sets of vehicle information obtained during a same time range from among a plurality of sets of vehicle information classified by a same area. ([0057] wind conditions for first environment can be detected by vehicles in first environment by detecting forces that occur on the vehicles or detecting acceleration operations to maintain, for example, a constant speed. [0058] second environment information can also be obtained in the same way using vehicles in the second environment. [0042] data from the vehicles may be checked for plausibility. This is estimating the wind velocity and direction of the vehicle based on a plurality of wind velocities and directions.)

In regards to claim 6, Wegend, as modified by Abdar, teaches the wind data estimation apparatus according to claim 2, wherein 

collect respective sets of vehicle information from a plurality of vehicles; ([0055] at least vehicles 310 and 320 may acquire environmental data of first environment. [0058] server can communicate with vehicles 381 and 382 to gather second environment data. With previously explained modification of Abdar, these vehicles may also include the control system and sensor system, which may collect information.)
classify the collected sets of vehicle information by respective areas from among the plurality of areas in accordance with corresponding sets of position information; ([0055] at least vehicles 310 and 320 may acquire environmental data of first environment. [0058] server can communicate with vehicles 381 and 382 to gather second environment data. This is classifying the vehicle information by area of a plurality of areas.) and 
estimate the wind velocity and the wind direction of the area on the basis of a plurality of wind velocities and a plurality of wind directions estimated from corresponding sets of vehicle information obtained during a same time range from among a plurality of sets of vehicle information classified by a same area. ([0057] wind conditions for first environment can be detected by vehicles in first environment by detecting forces that occur on the vehicles or detecting acceleration operations to maintain, for example, a constant speed. [0058] second environment information can also be obtained in the same way using vehicles in the second environment. [0042] data from the vehicles may be checked for plausibility. This is estimating the wind velocity and direction of the vehicle based on a plurality of wind velocities and directions.)

In regards to claim 9, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, by further incorporating the teachings of Abdar, such that wind information may also be received or determined in a ground coordinate system by using additional information from a server with data related to wind information. 
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility. 

In regards to claim 10, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already 
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility. 

In regards to claim 13, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, by further incorporating the teachings of Abdar, such that wind information may also be received or determined in a ground coordinate system by using additional information from a server with data related to wind information. 
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility. 

In regards to claim 14, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, by further incorporating the teachings of Abdar, such that wind information may also be received or determined in a ground coordinate system by using additional information from a server with data related to wind information. 
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility. 

Claims 3, 4, 7, 8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wegend in view of Abdar, in further view of Jeon et al. (US 20160176309).
In regards to claim 3, Wegend, as modified by Abdar, teaches the wind data estimating apparatus according to claim 1.
Wegend, as modified by Abdar does not teach: 
wherein the one or more processors are configured to estimate the wind velocity and the wind direction of the area and the time range on the basis of an acceleration obtained from subtracting, from 
However, Jeon teaches a summation of forces including wind and gravity, the effects of which are based on the grade ([0060], [0063]-[0066]). One of ordinary skill in the art would have recognized that this is a basic fundamental physics problem, summing the forces on the vehicle from each direction and is equally plausible from directions other than explicitly shown in Jeon and this is also subtracting accelerations, as only the mass of the vehicle is used here. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, by incorporating the teachings of Jeon, such that when detecting the force of wind, the road grade may also be used in the calculations. This would likely take the form of subtracting from the net force, the applied acceleration of the vehicle and the force of gravity caused by the road grade, which can all also be expressed as accelerations. 
The motivation to do so is that, as acknowledged by Jeon, the amount of power, specifically from a battery of a vehicle, available is dependent at least in part on factors such as wind and road grade ([0076]). As such, not including road grade would give an incomplete picture of the situation. 

In regards to claim 4, Wegend, as modified by Abdar, teaches the wind data estimating apparatus according to claim 2.
Wegend, as modified by Abdar does not teach: wherein 
the one or more processors are configured to estimate the wind velocity and the wind direction of the area and the time range on the basis of an acceleration obtained from subtracting, from the first acceleration, the second acceleration and a third acceleration of the vehicle caused by a cross-grade or a grade of a road corresponding to the position information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, by incorporating the teachings of Jeon, such that when detecting the force of wind, the road grade may also be used in the calculations. This would likely take the form of subtracting from the net force, the applied acceleration of the vehicle and the force of gravity caused by the road grade, which can all also be expressed as accelerations. 
The motivation to do so is that, as acknowledged by Jeon, the amount of power, specifically from a battery of a vehicle, available is dependent at least in part on factors such as wind and road grade ([0076]). As such, not including road grade would give an incomplete picture of the situation. 

In regards to claim 7, Wegend, as modified by Abdar, teaches the wind data estimating apparatus according to claim 5, 
Wegend, as modified by Abdar, does not teach: wherein 
the one or more processors are configured to estimate the plurality of wind velocities and the plurality of wind directions from the corresponding sets of vehicle information of the same area and the same time range, on the basis of accelerations obtained from subtracting, from first accelerations, second accelerations and third accelerations that occur in the vehicles due to cross-grades or grades of roads associated with corresponding sets of position information, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, by incorporating the teachings of Jeon, such that when detecting the force of wind, the road grade may also be used in the calculations. This would likely take the form of subtracting from the net force, the applied acceleration of the vehicle and the force of gravity caused by the road grade, which can all also be expressed as accelerations. 
The motivation to do so is that, as acknowledged by Jeon, the amount of power, specifically from a battery of a vehicle, available is dependent at least in part on factors such as wind and road grade ([0076]). As such, not including road grade would give an incomplete picture of the situation. 

In regards to claim 8, Wegend, as modified by Abdar, teaches the wind data estimating apparatus according to claim 6.
Wegend, as modified by Abdar, does not teach: wherein 
the one or more processors are configured to estimate the plurality of wind velocities and the plurality of wind directions from the corresponding sets of vehicle information of the same area and the same time range, on the basis of accelerations obtained from subtracting, from first accelerations, second accelerations and third accelerations that occur in the vehicles due to cross-grades or grades of roads associated with corresponding sets of position information, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, by incorporating the teachings of Jeon, such that when detecting the force of wind, the road grade may also be used in the calculations. This would likely take the form of subtracting from the net force, the applied acceleration of the vehicle and the force of gravity caused by the road grade, which can all also be expressed as accelerations. 
The motivation to do so is that, as acknowledged by Jeon, the amount of power, specifically from a battery of a vehicle, available is dependent at least in part on factors such as wind and road grade ([0076]). As such, not including road grade would give an incomplete picture of the situation. 

In regards to claim 11, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar and Jeon, by further incorporating the teachings of Abdar, such that wind 
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility. 

In regards to claim 12, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar and Jeon, by further incorporating the teachings of Abdar, such that wind information may also be received or determined in a ground coordinate system by using additional information from a server with data related to wind information. 
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility. 

In regards to claim 15, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar and Jeon, by further incorporating the teachings of Abdar, such that wind information may also be received or determined in a ground coordinate system by using additional information from a server with data related to wind information. 
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility. 

In regards to claim 16, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already 
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paskus et al. (US 20170361834) teaches adjusting break control based on determinations of the yaw rate of the vehicle, the intended yaw rate, and wind speed and direction.
Chunodkar et al. (US 20160082964) teaches determining road grade information based on forces acting on the vehicle, including determination of wind.
D’Amato et al. (US 20150166073) teaches determining road grade information based on a summation of forces on the vehicle, including a term for the wind force experienced by the vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661